Citation Nr: 1432806	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  03-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a low back disability, currently diagnosed as spondylosis and spondylolisthesis.

2.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder impingement.

3.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder degenerative joint disease.

4.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which implemented an April 2009 Board decision.  Jurisdiction of the case has subsequently transferred to the RO in St. Petersburg, Florida.

The October 2009 rating decision on appeal granted service connection for a low back disability, currently diagnosed as spondylosis and spondylolisthesis, and assigned a 20 percent initial rating, effective from October 21, 2002.  During the pendency of the appeal, a March 2012 rating decision assigned a 40 percent evaluation for the Veteran's low back disability, effective from October 21, 2002.  The October 2009 rating decision also granted service connection for left shoulder impingement, with an initial rating of 20 percent, and service connection for degenerative changes of the left shoulder, with an initial rating of 10 percent.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Previously, the Board remanded the case in October 2012 for issuance of a Statement of the Case with regard to the left shoulder disability and TDIU issues, and for further evidentiary development.  The RO completed the requested action and returned the case to the Board.  However, sometime after the RO returned the case to the Board but before the case was received by the Board in June 2014, the Veteran submitted additional evidence in support of his claims in May 2014.

The additional evidence consists of a medical opinion from a private chiropractor, Dr. Richard A. Hiler, and the Veteran's argument that based on this medical opinion, referral of the case to the Director of Compensation and Pension for assignment of an extraschedular 100 percent rating is warranted.  In an April 2014 opinion letter, Dr. Hiler, indicates that he performed a musculoskeletal examination of the Veteran in March 2014 and opines that "[i]t is 100% likely that the service-connected low back and left shoulder disabilities prevent gainful employment."  This evidence has not been previously considered by the RO in adjudicating the claims on appeal when the claims were last adjudicated by the RO in April 2013 and July 2013 Statements of the Case (SOCs) and a November 2013 rating decision.  The Veteran specifically requests that the agency of original jurisdiction initially review the additional evidence.

The additional evidence is relevant to all issues being addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return these matters to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Additionally, a June 2012 addendum to a December 2010 VA treatment report reflects that in December 2010 the Veteran stated that he wishes to move to Florida in the next 2 to 3 weeks and that he is now receiving medical care at the VA Healthcare System (HCS) in Bay Pines, Florida.  However, the Veteran's VA treatment records from the Bay Pines VA HCS are not currently associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all VA treatment records from the Bay Pines VA HCS from December 2010 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records from the VA HCS in Bay Pines, Florida, and any associated outpatient clinics dated from December 2010 to the present.  All records and/or responses received should be associated with the claims file.

2.  After any pertinent outstanding records are added to the claims file, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence, specifically including the April 2014 opinion letter from Dr. Hiler.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since those issues were last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



